




EXHIBIT 10.4
    
Westmoreland Resource Partners, LP
Amended and Restated Long-Term Incentive Plan


Award Agreement for Grant of Phantom Units to Non-Employee Director




Grantee:     [DIRECTOR]_______    
Grant Date:     March 2, 2015            
Vesting Date: March 2, 2016            




1.
Grant of Phantom Units. Effective on the Grant Date set forth above,
Westmoreland Resource Partners, LP (“Westmoreland LP”) hereby grants to you as
Grantee _____ [NUMBER] Phantom Units under the Amended and Restated Long-Term
Incentive Plan of Westmoreland LP (the “Plan”) on the terms and conditions set
forth in this Award Agreement for Grant of Phantom Units to Non-Employee
Director (this “Agreement”) and in the Plan, which is incorporated herein by
reference as a part of this Agreement. In the event of any conflict between the
terms of this Agreement and the Plan, the Plan shall control. Capitalized terms
used in this Agreement but not defined herein shall have the meanings ascribed
to such terms in the Plan, unless the context requires otherwise. This grant is
made to you in consideration of your future service as a non-employee director
of Westmoreland LP’s general partner (a “Westmoreland LP Director”).

2.
Vesting. The Phantom Units granted hereunder shall vest in full on the Vesting
Date if you are continuing to serve as a Westmoreland LP Director on such
Vesting Date. If and at such time as you cease to serve as a Westmoreland LP
Director prior to the Vesting Date, the Phantom Units granted hereunder
automatically shall be forfeited without any rights thereto on your part.

3.
Issuance of Common Units Following Vesting. As soon as administratively
practicable after the vesting of the Phantom Units, Westmoreland LP shall cause
that number of the Common Units of the Company (“Common Units”) equal to the
number of Phantom Units awarded hereunder to be issued to you in book-entry
form.

4.
Transfer Limitations. All rights under this Agreement shall belong to you alone
and may not be transferred, assigned, pledged, or hypothecated by you in any way
(whether by operation of law or otherwise), and shall not be subject to
execution, attachment, or similar process. Upon any attempt by you to transfer,
assign, pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement, or upon the levy of any attachment or similar
process upon such rights, such rights shall immediately become null and void.

5.
Partnership Agreement Provisions. Upon the issuance of the Common Units to you,
you shall be subject to those terms and conditions of the Fourth Amended and
Restated Agreement of Limited Partnership of Westmoreland Resource Partners, LP
dated December 31, 2014, as amended from time to time (the “Partnership
Agreement”), that are applicable to a limited partner owning Common Units.

6.
Restrictions. By accepting this grant, you agree that any Common Units that you
may acquire upon issuance of the Common Units pursuant hereto shall not be sold
or otherwise disposed of in any manner that would constitute a violation of any
applicable federal or state securities laws. You also agree that (a) any Common
Units issued to you hereunder may bear such restrictions as Westmoreland LP
deems appropriate in order to assure compliance with applicable securities laws,
(b) Westmoreland





--------------------------------------------------------------------------------




LP may refuse to register the transfer of any Common Units issued to you
hereunder on the transfer records of Westmoreland LP if such proposed transfer
would in the opinion of counsel satisfactory to Westmoreland LP constitute a
violation of any applicable securities law, and (c) Westmoreland LP may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of any Common Units issued to you hereunder.
7.
Rights as Unitholder. You shall have the right to vote and receive distributions
on Common Units awarded hereunder and all of the other privileges of a
unitholder of Westmoreland LP with respect to such Common Units only from the
date of issuance to you of such Common Units in book-entry form in your name as
provided herein.

8.
Insider Trading Policy. The terms of any insider trading policy with respect to
Common Units are incorporated herein by reference. The timing of the issuance of
any Common Units pursuant hereto shall be subject to and comply with such
policy.

9.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of Westmoreland LP and upon any person lawfully
claiming under you.

10.
Entire Agreement. This Agreement constitutes the entire agreement of the parties
with regard to the subject matter hereof, and contains all of the covenants,
promises, representations, warranties and agreements between the parties with
respect to the Phantom Units granted hereunder and any Common Units hereafter
issued hereunder in accordance with the terms hereof.

11.
Modifications. Any modification of this Agreement shall be effective only if it
is in writing and signed by both of the parties.

12.
Governing Law. This Agreement, the grant of Phantom Units made hereunder and the
issuance of Common Units hereunder upon vesting of such Phantom Units shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to conflicts of laws principles thereof.



WESTMORELAND RESOURCE PARTNERS, LP
By Westmoreland Resources GP, LLC, its general
partner




By:                                  
Name:                      
Title:                      






                                
(Signature of Grantee)


[DIRECTOR]                 
(Name of Grantee)




